DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
With respect to claim 1 Applicant argues “Vander Veldon fails to disclose the upper lighting plate with an opening” and the describes Fig. 11 how there could be considered an opening but that it is “blocked by parts such as the line scanning camera 930”.
However, the Examiner pointed to Fig. 12-14 as embodiments that show at least one camera is arranged so as to face the placement stand through an opening of the upper lighting plate.  These embodiments clearly show the camera in an opening that is not blocked by anything.  Therefore, the opening of the upper lighting plate is partially or completely open. 
Claim Rejections - 35 USC § 102
Claim(s) 1-3, 6-8, 10-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0077875 A1 to Vander Velden.
With respect to claim 1 Vander Veldon discloses, in Fig. 1-17, an image capturing apparatus (paragraph 26) comprising a placement stand (100) for placing a subject to be captured (paragraph 31-32); at least one camera for capturing an image of the subject placed on the placement stand (paragraph 26 and 39; where side view, angle view and overhead view cameras may be provided); a plurality of side walls provided to surround the placement stand (paragraph 29); and a plurality of lateral lighting units installed on the inner surface of the plurality of side walls (paragraph 47), and an upper lighting plate having a plurality of upper lighting units above the placement stand (Fig. 12-14; where as an alternative various lighting plates could be used), wherein a lighting condition of the placement stand is varied by individually changing lighting states of the plurality of lateral lighting units so as to be capable of capturing the images of the subject with different light incident directions (paragraph 32 and 51; where because of the turntable and light control the apparatus is capable of capturing images of the subject with different light incident directions), the at least one camera is arranged so as to face the placement stand through an opening of the upper lighting plate (paragraph 60 Fig. 12-14), and the opening of the upper lighting plate is partially or completely open (Fig. 12-14; where only the camera covers any of the opening so it is partially or completely open).
With respect to claim 2 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 1, wherein at least one of the side walls can be opened and closed (paragraph 30).
With respect to claim 3 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 1, wherein the lighting condition of the placement stand are changed by varying lighting states of the plurality of upper lighting units individually (paragraph 51).
With respect to claim 6 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 1, wherein the at least one camera is movable along the opening (Fig. 13; where the camera is rail mounted and therefore moveable).
With respect to claim 7 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 1, wherein an angle of the at least one camera can be changed with respect to a normal line of the upper lighting plate (Fig. 10 and paragraphs 39 and 44; where angle cameras can be mounted to capture at various angles with respect to a normal line of the upper plate).
With respect to claim 8 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus according to claim 1, wherein the at least one camera includes two or more cameras (paragraph 26).
With respect to claim 10 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 1, wherein each of the plurality of lateral lighting units includes a plurality of LED light emitting elements, and the lighting condition of the placement stand are changed by changing at least one of position, number, emission order, emission light intensity, and emission light color of the LED light emitting elements that emit light among the plurality of LED light emitting elements (paragraph 48 and 51).
With respect to claim 11 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 3, wherein each of the plurality of lateral lighting units includes a plurality of LED light emitting elements, and the lighting condition of the placement stand are changed by changing at least one of position, number, emission order, emission light intensity, and emission light color of the LED light emitting elements that emit light among the plurality of LED light emitting elements (paragraph 48 and 51).
With respect to claim 12 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 1, wherein the placement stand includes a turntable (paragraph 32).
With respect to claim 13 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 2, wherein the lighting condition of the placement stand are changed by varying lighting states of the plurality of upper lighting units individually (paragraph 51).
With respect to claim 15 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 6, wherein an angle of the at least one camera can be changed with respect to a normal line of the upper lighting plate (Fig. 10 and paragraphs 39 and 44; where angle cameras can be mounted to capture at various angles with respect to a normal line of the upper plate).
With respect to claim 16 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus according to claim 2, wherein the at least one camera includes two or more cameras (paragraph 26).
With respect to claim 17 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus according to claim 3, wherein the at least one camera includes two or more cameras (paragraph 26).
With respect to claim 19 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus according to claim 1, wherein the at least one camera includes two or more cameras (paragraph 26).
With respect to claim 20 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus according to claim 6, wherein the at least one camera includes two or more cameras (paragraph 26).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication 2018/0077875 A1 to Vander Velden.
With respect to claim 4 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 3, wherein the upper lighting plate is movable up and down (paragraph 45, 59-60 and 82; where it is disclosed that the camera needs to be moved towards or away from the plant on the turn table (i.e. up and down); as Vander Velden states the plate embodiments (Fig. 11-14) are alternative lighting assemblies and the camera is incorporated into the assembly you would be required to move the plate up and down to move the camera).
While the Examiner believes Vander Veldon anticipates the claim and that one or ordinary skill in the art would recognize that the entire panel of the alternative subassemblies, as discussed above, if for some reason it is not inherent to the disclosure of Vander Velden it is at least obvious to one or ordinary skill in the art before the invention was effectively filed as Vander Velden clearly discusses the desire to move the camera up or down (paragraph 82) as moving the entire panel would be use of a known technique to improve similar devices in the same way.
With respect to claim 18 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus according to claim 4, wherein the at least one camera includes two or more cameras (paragraph 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0077875 A1 to Vander Velden.
With respect to claim 9 Vander Veldon discloses, in Fig. 1-17, the image capturing apparatus of claim 1, wherein the lighting unit arranged in parallel and the side wall has a rack supporting the lateral lighting unit (Fig. 4 and paragraph 48).
However, Vander Velden does not expressly disclose the lighting unit includes wiring substrates and a light emitting element substrate connected between the wiring substrates.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of a linear LED lighting assembly includes wiring substrates and a light emitting element substrate connected between the wiring substrates are well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to have included wiring substrates and a light emitting element substrate connected between the wiring substrates as Vander Velden is silent to their lighting details structures and it would merely be combining prior art elements according to a known method to yield predictable results as one of ordinary skill would be inclined to consider the prior art to fill in the gaps of Vander Veldon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

August 25, 2022